Wade, J.
1. “Any person who shall wilfully or wantonly injure or destroy any inelosure around or within any public or private burying ground, or any monument, tombstone, or other fixtures therein, shall be guilty of a misdemeanor.” Penal Code, § 770.
(a) To authorize a conviction under this section it is not necessary to show strict legal title to the inelosure alleged to be the private burying ground of a certain person or family. There was evidence that the inclosure injured by tl\e defendant had been used as a private burying ground by a certain family, “and a certain plat kept up as theirs for more than fifty years.”
2. There is no substantial merit in any of the assignments of error-, the evidence sufficiently supported the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.